Citation Nr: 1219158	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  06-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, also claimed secondary to service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1962 to October 1966 and again with the United States Army from December 1990 to March 1991 with other various periods of reserves service.  The Veteran served in the country of Vietnam from July 7, 1964 to September 19, 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran requested a hearing before a Board member and a hearing was scheduled in May 2006.  At the Veteran's request, the hearing was then rescheduled for July 2006, but the Veteran failed to appear despite notification being sent to his last known address.

The case was initially brought before the Board in February 2008, at which time the claim was reopened and remanded for further development.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The RO last adjudicated this claim in an April 2011 supplemental statement of the case (SSOC).  Since that time, additional medical evidence has been associated with the Veteran's claims folder.  An additional SSOC was not issued, but this is not necessary since the Veteran provided a signed waiver of local jurisdictional review in March 2012.  38 C.F.R. §§ 19.37, 20.1304 (2011).  


FINDINGS OF FACT

1.  The Veteran's hypertension was not diagnosed within one year of his military service and is not due to his military service.

2.  The Veteran's hypertension has not been medically attributed to any service-connected disability, to include his service-connected PTSD.


CONCLUSION OF LAW

The Veteran's hypertension is not attributable to any service connected disability, to include PTSD, was not incurred in or aggravated by any incident of service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice requirements for the claim of service connection were met in this case by letter sent to the Veteran in March 2008 after the initial adjudication of the claim in September 2003 (at which time the issue was a claim to reopen; a claim subsequently granted on appeal).  The claim of service connection, on the merits, was readjudicated most recently in an April 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the duty to notify has been fulfilled.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Records associated with the Veteran's grant of Social Security Administration (SSA) disability benefits have been obtained.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The Veteran was given VA examinations in October 2005, August 2009, and June 2010.  Addendum opinions were also provided in April 2010 and March 2011 to ensure all possible theories of recovery were considered.  Overall, the Board finds the examinations and opinions of records here are adequate because they are based on a thorough review of the Veteran's claims folder, a description of the Veteran's pertinent medical history, and thorough examination with appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claims.  

Service Connection

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hypertension may be established based on a legal presumption by showing the condition manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  

Here, although there is reference to a history of elevated blood pressure readings in the 1980s, tests do not confirm hypertension at that time.  Specifically, a September 1982 general medical examination noted the Veteran's history of elevated blood pressure in the past, but found no evidence at that time for chronic hypertension.  Rather, the Veteran was not diagnosed with hypertension until the late 1990s, years after his second period of active duty.  Accordingly, the Board concludes this presumption is inapplicable here.

In addition to the foregoing, service connection can be presumed if a veteran was exposed to an herbicide agent during active service.  By regulation, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); ischemic heart disease, Parkinson's disease, and hairy cell leukemia.  38 C.F.R. § 3.309(e).  

The Veteran has confirmed service in Vietnam during the Vietnam War era and is therefore presumed to have been exposed to herbicide agents.  Hypertension, however, is not listed in 38 C.F.R. § 3.309(e). 

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c).  

The National Academy of Sciences (NAS) found insufficient evidence to conclude whether an association exists between herbicide exposure and hypertension.  See National Academy of Sciences (NAS), Veterans and Agent Orange: Update 2008 (July 2009); see also 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).

Accordingly, the Secretary determined, based upon the NAS Update 2008 and prior NAS reports that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for, among other conditions, hypertension.  Id.  For these reasons, the Board finds the law clearly renders the Agent Orange presumption inapplicable to the Veteran's hypertension.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hypertension.  Blood pressure readings at all enlistment, periodic and separation examinations for both periods of active duty are within normal limits.  The service treatment records are devoid of any findings consistent with in-service incurrence of hypertension.

The Veteran primarily claims, however, that his hypertension was caused or aggravated by his service-connected PTSD.  

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown. 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

38 C.F.R. § 3.310 was amended during the course of this appeal.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen, which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

The Board finds noteworthy that the Veteran has a lengthy history of drug abuse, alcohol abuse and nicotine addiction.  From the 1980s on, the Veteran was hospitalized many times due to his polysubstance addiction and psychiatric illness.  These 1980s records, at times, included complaints of elevated blood pressure, but the Veteran was never diagnosed with hypertension.  Indeed, in 1981, VA outpatient treatment records indicate normal cardiac workup.  A September 1982 general medical examination, moreover, found no evidence for chronic hypertension despite the Veteran's history of elevated blood pressure readings in the past.  A June 2010 VA examiner found the Veteran's polysubstance abuse contributed to his current cardiomyopathy. 

The Veteran was afforded a VA examination in April 1997 where the examiner diagnosed him with hypertension, years after his military service.  No opinion regarding etiology was proffered at that time.  

In support of his claim, the Veteran submitted two brief notes by his private physicians indicating treatment for hypertension secondary to PTSD.  These notes, dated in February 2004 and July 2004, do not include a rationale or any other indication of what the notations are based on.  Rather, they are stand-alone diagnoses found within his private treatment records.  

In contrast, the Veteran was afforded a VA examination in October 2005 where the examiner noted the Veteran's complaints and medical history of hypertension since 1995.  The Veteran, at that time, complained that increased stress due to his PTSD elevates his blood pressure.  The examiner opined that while increased stress can cause blood pressure to be elevated, the Veteran has other risk factors for hypertension, to include nicotine addiction and past alcohol abuse.  Accordingly, it is "less likely as not" that the Veteran's hypertension is secondary to his PTSD.

The Veteran argued that the 2004 private physician records should be afforded more weight than the October 2005 VA examination because that examination was performed by a nurse practitioner, not a physician.  The Board disagrees.

A medical professional is not competent to offer an opinion as to matters outside the scope of his experience.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A physician is an authorized practitioner of medicine, while a nurse practitioner is "...an advanced practice nurse trained in assessment of the physical psychological, and social health status of individuals, families or groups in a variety of different settings." Dorland's Illustrated Medical Dictionary 1434 (30th ed. 2003).

A nurse practitioner is competent to evaluate the likely etiology of the Veteran's hypertension, the opinion of which was based on relatively routine clinical findings and was ultimately approved and signed by a physician.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (noting that there is no requirement that medical examinations be conducted by physicians only, and that the issue involves whether the individual has the types of education and clinical training to evaluate the medical issue at hand).  

The 2004 records, in contrast, merely contain one line notations indicating hypertension secondary to PTSD.  It is unclear if this is a medical opinion or merely a restatement of the Veteran's complaints.  Even if the 2004 notations are supposed to be medical opinions, it is unclear what facts the opinions are based on.  Medical opinions that are based on incomplete or inaccurate factual premises are not probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

In any case, the Board remanded this claim to afford the Veteran with a new VA examination with a medical physician to assess the likelihood that the Veteran's hypertension was either caused or aggravated by his service connected PTSD.

The Veteran was afforded a VA examination in August 2009.  The examiner diagnosed the Veteran with essential hypertension noting the Veteran was diagnosed in the mid 1990s and the hypertension is well controlled on medication.  His PTSD was diagnosed in the 1980s and, currently, the Veteran is off all medications for his PTSD.  The examiner noted the Veteran's complaints that his blood pressure is elevated during periods of anxiety or anger.  Even so, the examiner opined that such elevations in blood pressure are a "normal physiologic response."  The examiner also noted that the Veteran's familial history is unknown because the Veteran is adopted.  Ultimately, the examiner found an opinion of whether hypertension is causally linked to service connected PTSD could not be made without "resorting to mere speculation."  In an April 2010 addendum, the examiner clarified that an opinion could not be made as to whether hypertension was caused or aggravated by PTSD without "resorting to mere speculation."  The examiner explained there was insufficient factual evidence of record to provide an opinion.  

Under the law, "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  In order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Here, the examiner explained a definitive opinion was not reached because of unknowns and other variables than can never be reconciled.  The Veteran has had essential hypertension under good control with medication since the 1990s.  Familial history is an important factor, but, as the examiner noted, the Veteran is adopted and, therefore, his family history is unknown and will always be unknown.  The examiner also found it significant that the Veteran had been off all medications for PTSD for at least two and a half years.  The examiner also significantly indicated that the Veteran's complaints of elevated blood pressure with anxiety or anger is a "normal physiologic response."  

As the examiner provided an explanation for the determination that an opinion could not be reached as to whether the Veteran's hypertension is due to or aggravated by his PTSD given his unknown familial history and complete lack of PTSD medicinal treatment, the Board finds the opinion to have some probative value.  The examiner has adequately explained why an opinion could not be reached without resort to mere speculation.  See Jones, 23 Vet. App. 382.

If the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("[t]he examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence, one way or the other, regarding service connection").  As such, the Board finds that the evidence does not weigh in favor of the claim.

The Veteran was also afforded a VA examination in June 2010 for other heart claims.  The examiner at that time indicated the Veteran's polysubstance abuse contributed to his current heart conditions.

The Board finds the medical evidence, examinations and opinions rendered persuasive.  The opinions rendered are based on a thorough physical examination and a complete review of the claims folder. 

The Board has considered the Veteran's statements and why he feels his PTSD caused or aggravated his hypertension.  Indeed, the 2005 and 2009 VA examiners acknowledge the Veteran's reported history of elevated blood pressure at times of stress.  Even so, neither examiner could link his PTSD with his hypertension. 

The Board also considered articles submitted by the Veteran, but found them not persuasive because they are generic texts, not specific to the Veteran's fact pattern.  Generic texts, which do not address the facts in this particular Veteran's own case, and with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Board finds the medical evidence adequately addressed the Veteran's lay statements and fully explained opinions expressed with medical knowledge and experience.  Accordingly, the Board finds the medical opinions more persuasive than the Veteran's lay statements and generic medical articles submitted.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

Accordingly, the Board concludes service connection of hypertension must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, also claimed secondary to service connected posttraumatic stress disorder (PTSD), is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


